Gray, C. J.
It is settled by the decisions of this court that the contract signed by the defendant was a sufficient memorandum to take the case out of the statute of frauds, even if not signed by or in behalf of the plaintiffs. Mead v. Parker, 115 Mass. 413. Old Colony Railroad v. Evans, 6 Gray, 25. It is impossible to see, upon this demurrer, that competent paroi evidence would not identify the estate intended, as the only one which would satisfy the description. Under the prayer of the bill, the court may mould the relief according to the circum stances which may appear at the hearing.

Demurrer overruled.